tcmemo_2009_216 united_states tax_court ralph d yeomans petitioner v commissioner of internal revenue respondent docket no filed date p was liable for a federal_income_tax deficiency for his tax_year and paid that deficiency on date he requested an abatement of all interest that accrued on the deficiency from date to date r determined that p was not entitled to interest abatement r now concedes that p is entitled to interest abatement for the period from date to date held r’s determination that p was not entitled to interest abatement for the period before date was not an abuse_of_discretion ralph d yeomans pro_se michael w tan for respondent memorandum findings_of_fact and opinion wherry judge respondent determined a federal_income_tax deficiency for petitioner’s tax_year petitioner paid the deficiency on date along with interest that had accrued on the deficiency since date in petitioner requested that respondent abate the interest that had accrued from date to date respondent denied the request but now concedes that petitioner is entitled to abatement for the period from date to date the issue for decision is whether it was an abuse_of_discretion for respondent to refuse to abate the interest that had accrued on petitioner’s deficiency before date we hold that it was not findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by thi sec_1on date respondent received from petitioner a timely request for a collection_due_process_hearing with respect to petitioner’s and tax years respondent received another such request with respect to petitioner’s tax_year on date respondent concedes that the revenue_officer assigned to petitioner’s case made an erroneous entry pertaining to the hearing requests in petitioner’s case history and that as a result petitioner’s case was not forwarded to respondent’s appeals_office for a collection_due_process_hearing respondent further concedes that the failure to forward the case was an error in performing a ministerial_act for purposes of sec_6404 all section references are to the internal_revenue_code_of_1986 as amended and in effect for the year at issue reference into our findings petitioner resided in california when he filed his petition in petitioner invested dollar_figure in lyric leasing associates lyric leasing one of many partnerships syndicated by klineman associates inc kai like other kai partnerships lyric leasing reported losses in its early years and phantom income in its later years as a partner petitioner reported his distributive_share of lyric leasing’s losses and income on his personal form sec_1040 u s individual_income_tax_return in or around respondent grew suspicious of the losses and began auditing kai partnerships including lyric leasing respondent was particularly concerned with and sought to disallow the losses lyric leasing reported in and shares of which petitioner claimed on his own returns for at least of those years petitioner agreed to extend the period of limitations during which respondent could assess tax against him for those years kent m klineman lyric leasing’s general_partner advised petitioner by letter dated date that if respondent disallowed those losses he could be eligible for a refund of the taxes he paid on lyric leasing’s phantom income in subsequent years mr klineman suggested that petitioner file protective claims for refund in case respondent’s audit continued beyond the deadline for filing refund claims petitioner however does not appear to have filed any of the suggested protective refund claims in mr klineman informed petitioner that the audits of kai partnerships syndicated before would be resolved by a test case in the tax_court involving wyatt leasing associates and investors named pearlstein pearlstein v commissioner docket nos and the audits of kai partnerships syndicated after including lyric leasing would be held in abeyance pending the resolution of pearlstein in while pearlstein was still pending respondent’s appeals_office submitted a settlement offer to petitioner petitioner did not respond to the offer on date the tax_court issued an opinion in pearlstein v commissioner tcmemo_1989_621 mr klineman then informed petitioner that a tax_court case called thornock v commissioner docket no would resolve the audits of kai partnerships syndicated after including lyric leasing on date the tax_court ruled against the taxpayer in 94_tc_439 soon thereafter respondent issued statutory notices of deficiency for petitioner’s and tax years petitioner’s attorney stephen d gardner on date timely petitioned the tax_court on behalf of petitioner with respect to those years docket no on date respondent submitted a revised settlement offer to petitioner’s attorney with respect to phantom income the offer provided that eighty-five percent of phantom income which was included in the taxpayer’s gross_income as ordinary_income and which does not represent actual cash or property received by the taxpayer may be eliminated from gross_income in the taxable_year reported in an date letter petitioner informed mr gardner that he would accept the offer if respondent agreed to several additional conditions respondent later sent mr gardner a proposed form_906 closing_agreement on final_determination covering specific matters which mr gardner forwarded to petitioner on date on the issue of phantom income the closing_agreement provided as follows that any income in excess of the of the phantom income required to be included in the taxpayers’ gross_income with respect to the partnership which was included in the taxpayers’ gross_income as ordinary_income and which does not represent actual cash or property received by the taxpayers ie phantom income may be eliminated in the taxable_year reported if the statute_of_limitations remains open or will be treated as a deduction from ordinary_income in the latest taxable_year prior to the signing of this agreement for which a federal_income_tax return has not been filed determined as of the date the taxpayer s herein sign this closing_agreement petitioner did not immediately take action with respect to the closing_agreement on date mr klineman notified petitioner that thornock v commissioner supra had not been appealed because of personal considerations relating exclusively to mr thornock but that the u s courts of appeals for the second and sixth circuits were split on the issue decided in that case see waters v commissioner 978_f2d_1310 2d cir affg tcmemo_1991_462 949_f2d_841 6th cir affg tcmemo_1990_246 mr klineman indicated that he had rejected respondent’s partnership-level settlement offer for kai partnerships syndicated after and that respondent had subsequently begun to make settlement offers to individual partners on date mr gardner’s office warned petitioner that respondent would consider him to have reconsidered and rejected the settlement offer made in date if he did not execute and submit respondent’s proposed closing_agreement mr gardner’s office also informed petitioner that in order to comply with the government’s deadline we must receive proper authorization to execute the closing_agreement and other documents on petitioner’s behalf by date in an date letter petitioner authorized mr gardner to execute the necessary documents on his behalf and included deficiency calculations to support his settlement position the letter also indicated that the final resolution of his case should provide that eighty-five percent of phantom income which was included in the taxpayer’s gross_income as ordinary_income and which does not represent actual cash or property received by the taxpayer may be eliminated from gross_income in the taxable_year reported any excess will be carried over as a deduction in the next year and any other subsequent year if necessary mr gardner’s office informed petitioner in an date letter as follows you are deemed to have rejected the thornock offer cash in addition your ‘authorization’ to settle aside from being a week late contained deficiency numbers far different from those provided by district_counsel over years later in a date letter mr gardner’s office informed petitioner that the tax_court had ruled against the taxpayer in 109_tc_266 affd 178_f3d_1050 9th cir mr gardner and respondent had agreed that whitmire would resolve one of the issues involved in petitioner’s case the letter advised that in light of whitmire petitioner’s chances for a successful outcome were increasingly dim ultimately the decision as to whether or not to settle is your own obviously you have the right not to accept a settlement at this time instead pinning your hopes on a successful appeal in whitmire the odds of a successful appeal given the current case law however are not encouraging on date mr gardner’s office forwarded petitioner another proposed closing_agreement from respondent sometime in respondent informed mr gardner that petitioner’s signed decision documents and closing agreements had not been received respondent further advised that if petitioner did not sign and return these documents to settle the case in time for them to be received by respondent within days respondent would ask the court to dispose_of it in accordance with whitmire v commissioner supra and 94_tc_439 respondent warned that if the court disposed of petitioner’s case in that manner he might not be entitled to eliminate any phantom income attributable to lyric leasing mr gardner’s office relayed respondent’s warning to petitioner in a letter petitioner received--according to his hand-written note-- on date on date petitioner executed respondent’s proposed closing_agreement under the closing_agreement some of the losses petitioner claimed in his and tax years were disallowed but petitioner was allowed to eliminate phantom income in the taxable_year reported if the statute_of_limitations remains open or to deduct it from ordinary_income in the latest taxable_year prior to the signing of this agreement for which a federal_income_tax return has not been filed on date the tax_court entered a stipulated decision in petitioner’s original tax_court case docket no despite the terms of the closing_agreement petitioner did not claim any of the phantom income as a deduction on his federal_income_tax return as the closing_agreement permitted him to do instead on or around date petitioner engaged a certified_public_accountant heinz hercher to prepare amended returns for his through tax years in a date engagement letter mr hercher advised petitioner that the work you are asking me to do may not be the appropriate procedure to follow and that i can give no assurances that any of the amended returns to be prepared will be accepted as i have serious questions about the statute_of_limitations on these years in addition mr hercher observed as follows the files contain a protective claim filed on a form 1040-x in date the protective claim is for items related to lyric leasing i do not know if this claim was actually filed nor if filed was done properly in order to extend the statute on date petitioner sent respondent the amended returns that mr hercher prepared for tax years through in a date letter respondent notified petitioner in regard to the closing_agreement that you are entitled to a deduction of dollar_figure on your return respondent indicated that the gain reported in barred statute years was zero for and the letter also stated the following if you disagree with the amount of the deduction as determined by us and you wish to have it corrected please send in copies of original returns amended returns and related k-1s within days from the date of this letter there is no indication that petitioner responded to the date letter in a date letter respondent informed petitioner that his amended returns for tax years through could not be processed respondent explained that tax years and had been decided by the tax_court before the amended tax returns were filed the statute_of_limitations for refund sec_6511 had expired for and the statute_of_limitations for assessment had expired for and and petitioner had not requested tax adjustments for and petitioner responded on date he asserted that as the case was being decided in the courts between lyric leasing associated and the internal_revenue_service for over years the statute_of_limitations for all the years from through remained open he further stated on date we sent a copy of the closing_agreement and all amended returns for the years through which we signed on date with the understanding that the statute_of_limitations would remain open for the above years otherwise we would have contested the agreement without signing it respondent replied with a date letter reiterating respondent’s position on the tax years in question and indicating that pursuant to the closing_agreement any phantom income should have been treated as a deduction in the latest taxable_year prior to signing the agreement which had not yet been filed at the time of the agreement probably your tax_return on date respondent sent petitioner notices of balance due for tax years and on date respondent sent petitioner a letter indicating that he was due a refund of dollar_figure for respondent sent petitioner subsequent bills for his and tax_liabilities on date date date and date on date respondent referred the matter to a revenue_officer to collect the outstanding tax_liabilities for and petitioner eventually paid the outstanding tax_liabilities on date on or around date before paying the liabilities petitioner requested that respondent abate the interest that had accrued on his deficiency from date to date respondent rejected that request on date on date respondent issued a final_determination denying petitioner’s request for interest abatement with respect to his tax_year respondent explained that abatement was not warranted because there was no error or delay relating to the performance of a ministerial_act by an employee of the internal_revenue_service petitioner on date filed a timely petition with the tax_court with respect to respondent’s date determination_letter in the petition petitioner states i would like the irs to honor the agreement contract that they entered into with my wife and i this contract has not been fully executed as the irs has taken their share plus interest without consideration a contract is not valid unless both sides give up something my wife and i are the only side that has given up anything we were not allowed to have the taxes paid returned on the phantom income for the years of plus accrued interest therefore the contract has never been fully executed and this matter has been going on for years the interest accrued that the irs took from us is very nearly the same amount that i stand to recover if i am allowed my consideration offered by the irs in the agreement by doing so the contract will have honored and this matter will be finished opinion interest on a federal_income_tax deficiency generally accrues at the rate specified by sec_6621 from the last date prescribed for payment until the date on which the tax is paid sec_6601 under sec_6404 the secretary may abate all or any part of that interest to the extent it accrued because of any error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial_act an error or delay will be taken into account only if no significant aspect of it is attributable to the taxpayer involved and it occurs after the internal_revenue_service irs has contacted the taxpayer in writing with respect to the deficiency or payment of tax on which the interest is accruing sec_6404 sec_301_6404-2t a temporary proced admin regs fed reg date even when there is an error or delay with respect to a ministerial_act the secretary has discretion to decide whether to abate interest sec_6404 see grandelli v commissioner tcmemo_2008_55 we have jurisdiction under what is now designated sec_6404 to determine whether the secretary’ sec_2sec e applies to interest accruing with respect to deficiencies or payments for tax years beginning after date tax_reform_act_of_1986 publaw_99_514 100_stat_2762 see coco v commissioner tcmemo_2001_80 in congress amended sec_6404 to refer to unreasonable errors or delays and ministerial or managerial acts taxpayer bill of right sec_2 tbor publaw_104_168 110_stat_1457 see 550_us_501 n those amendments apply only to interest accruing with respect to deficiencies for tax years beginning after date tbor sec_301 110_stat_1457 hinck v unites states supra pincite n because this case involves interest accruing with respect to a deficiency for petitioner’s tax_year sec_6404 applies but the amendments made to that section in do not a ministerial_act is a procedural or mechanical act that does not involve the exercise of judgment or discretion and occurs during the processing of a taxpayer’s case after all the prerequisites to the act such as conferences and review by supervisors have taken place see 113_tc_145 sec_301_6404-2t b temporary proced admin regs fed reg date decision not to abate interest was an abuse_of_discretion the taxpayer bears the burden of proving that the secretary acted arbitrarily capriciously or without sound basis in fact or law see 112_tc_19 to meet this burden the taxpayer must establish an error or delay by the irs in performing a ministerial_act a correlation between any such error or delay and a specific period of delay in payment and that the taxpayer would have paid the deficiency earlier but for the error or delay see sher v commissioner tcmemo_2009_86 it is clear from his petition and briefs that petitioner is not particularly interested in interest abatement his focus lies as it has for nearly three decades on recovering the tax he paid on lyric leasing’s phantom income in the years following 1982--the tax_year at issue in this case having missed his opportunity to recover any portion of that tax petitioner’s long and somewhat quixotic pursuit has led him here 3the court was granted this jurisdiction in as part of tbor sec_302 110_stat_1457 sec_6404 applies to requests for interest abatement submitted after date regardless of the tax_year involved tbor sec_302 110_stat_1458 hinck v united_states supra pincite although the exact date of petitioner’s request for interest abatement is unclear there is no dispute that it was submitted after date in addition the parties do not dispute that petitioner satisfies the requirements of sec_7430 accordingly we have jurisdiction to review respondent’s determination not to abate interest his primary argument is as follows he accepted respondent’s date settlement offer that offer allowed him to file amended federal_income_tax returns for the years in which he reported lyric leasing’s phantom income respondent breached the settlement agreement by rejecting the amended returns he submitted on date and the court should order respondent to honor the settlement agreement and reexamine his amended returns as a second-best alternative petitioner requests abatement of interest because the amount of interest he paid is nearly the same as the amount of tax he paid on phantom income in his brief petitioner alludes to sec_6404 by alleging that respondent committed a number of errors such as breaching the settlement agreement by refusing to accept his amended returns in date adding language to the closing_agreement forwarded to petitioner on date which was not included in the date settlement offer prohibiting petitioner from eliminating phantom income in the year reported if the period of limitations was closed 4petitioner requested an abatement of all the interest that accrued with respect to his deficiency we have held that such a request does not establish the necessary correlation between an error or delay by the internal_revenue_service and a specific period of delay in payment by the taxpayer see guerrero v commissioner tcmemo_2006_201 a request demanding abatement of all interest charged does not satisfy the required link it merely represents a request for exemption from interest refusing to acknowledge that he filed a protective refund claim in and preventing petitioner from deducting a portion of the tax he paid on lyric leasing’s phantom income on his income_tax return as advised by respondent’s date letter at no time however does petitioner attempt to explain why or whether any of these alleged errors forced him to delay paying his income_tax deficiency until date nor does petitioner assert that he would have paid the deficiency sooner if not for the alleged errors as we explained to petitioner at trial our jurisdiction in this case is limited to the issue of interest abatement with respect to petitioner’s income_tax deficiency we do not have jurisdiction to order respondent to review petitioner’s amended returns or to refund the tax he may have paid on phantom income in the 1980s moreover we are not a court of equity and cannot ignore the law to achieve an equitable end see scarangella v commissioner tcmemo_1969_13 but as appealing as his cause may be this is not a court of equity we have no equity powers and we cannot grant relief on such grounds affd per curiam 418_f2d_228 3d cir at best petitioner may be entitled to recover a portion of the interest he paid on his deficiency to do so however he must establish that respondent abused his discretion by refusing to abate interest petitioner has not met his burden first some of the errors alleged by petitioner do not appear to be errors for example respondent could not have breached a settlement agreement with petitioner because no such agreement was ever reached instead petitioner hedged his bets by proposing new terms petitioner rejected respondent’s date settlement offer and made a counteroffer see steffler v commissioner tcmemo_1995_271 mutual assent is a prerequisite to the formation of a contract expression of assent that changes the terms of the offer in any material respect is not an acceptance but may be operative as a counteroffer a counteroffer terminates the power of acceptance of the original offer moreover petitioner never executed a closing_agreement with respect to that offer although petitioner is correct that closing agreements are not necessary to settle a case once it is docketed in the tax_court we have held that closing agreements are necessary when as here the settlement offer provides that a closing_agreement will be executed see cinema ‘85 v commissioner tcmemo_1998_213 finally because petitioner never assented to either the date settlement offer or the related closing_agreement his argument that respondent erred by adding language to the closing_agreement carries little persuasive weight second and more importantly petitioner has failed to establish or even suggest that any errors respondent may have committed are related to a specific period of delay in petitioner’s payment of his deficiency or that petitioner would have paid his deficiency earlier if not for any such errors we are left to speculate why petitioner waited until date to pay his federal_income_tax deficiency petitioner was ostensibly withholding payment until respondent refunded the tax he paid on lyric leasing’s phantom income during the 1980s--a condition_precedent imposed not by the federal tax laws but by petitioner himself if this is the case then petitioner’s delay in payment was of his own volition and not the consequence of any error committed by respondent while it is possible that petitioner might have paid his deficiency sooner had respondent promptly refunded the tax he paid on phantom income this misses the point even if respondent had erred by not providing a prompt refund--an assertion that is wholly unsupported by the record before us--petitioner cannot establish entitlement to interest abatement simply because he chose to withhold payment pending a refund 5although respondent’s date letter indicating petitioner was entitled to a deduction of dollar_figure on your return does appear to be confusing and perhaps misleading if a settlement were to occur petitioner has not explained how the letter is related to his delay in payment we are skeptical that there is any relationship particularly given the fact that petitioner never attempted on his form_1040 to claim a deduction of the tax he paid on phantom income for these reasons despite the underlying fact that petitioner has paid tax on phantom income which has an element of unfairness petitioner has failed to prove that respondent’s refusal to abate interest was an abuse_of_discretion if this was a de novo proceeding and had the statute not specified an abuse_of_discretion standard this court might have been more generous but by law that is not the standard of review to be employed here the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
